PER CURIAM
Defendant appeals his conviction of driving while under the influence of intoxicants. ORS 813.110. He assigns error to the court’s failure to sustain his objection to expert testimony from a drug recognition expert as lacking in foundation. He also assigns error to the court’s failure to grant his motion for judgment of acquittal.
The state concedes that defendant’s objection to the testimony should have been sustained and that without it, the evidence was insufficient to convict. We accept the concession.
Reversed.